— Appeal by defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered May 13,1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant did not move to withdraw his plea at the allocution or at sentencing. Having failed to raise any objections to the adequacy of the plea allocution in the court of first instance, defendant has not preserved the issue for appellate review as a matter of law (see People v Pascale, 48 NY2d 997; People v Bell, 47 NY2d 839; People v Ebron, 87 AD2d 653). Furthermore, we conclude that reversal is not warranted in the interest of justice. We have also reviewed the sentence imposed and find that it is not excessive. Gulotta, J. P., O’Connor, Brown and Boyers, JJ., concur.